Filed 8/24/22 U.S. Bank v. Abadi CA2/6
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 U.S. BANK NA,                                                2d Civil No. B315520
                                                            (Super. Ct. No. 56-2020-
      Plaintiff and Respondent,                             00541900-CU-OR-VTA)
                                                               (Ventura County)
 v.

 DAVID ABADI et al.,

      Defendants and Appellants.


      Appellants David and Ofra Abadi (the Abadis) appeal from
the judgment after the trial court granted respondent U.S. Bank,
NA’s (U.S. Bank) motion for judgment on the pleadings.
      The Abadis contend the trial court erred in (1) granting the
motion for judgment on the pleadings and (2) denying leave to
amend. We affirm.
            FACTUAL AND PROCEDURAL HISTORY
      The Abadis owned real property (Property) in Bell Canyon.
They obtained a loan secured by a deed of trust on the Property.
Several years later, the Abadis defaulted on the loan. At a
trustee’s sale in June 2017, U.S. Bank purchased the Property.
After the sale, there were several fraudulent instruments
recorded against the Property (i.e., a notice of rescission of the
trustee’s deed upon sale executed in May 2018, trustee’s deed
upon sale executed in April 2019, and a quitclaim deed
transferring title of the Property executed in September 2019).
       U.S. Bank sought to clear title on the Property. It filed a
verified complaint against the Abadis, alleging causes of action
(1) for cancellation of instruments recorded against the Property,
(2) to quiet title, (3) for slander of title, and (4) for a permanent
injunction. The Abadis filed an unverified answer to the
complaint.
       The Bank moved for judgment on the pleadings on the
grounds that the answer was unverified and that it only asserted
a general denial to the allegations in the complaint. The trial
court granted the motion with leave to amend.
       The Abadis filed an amended answer to the complaint.
U.S. Bank filed a second motion for judgment on the pleadings,
alleging that the amended answer again only asserted a general
denial of the allegations.
       The trial court granted the motion without leave to amend
on the ground that the Abadis failed to file a verified answer, as
required pursuant to Code of Civil Procedure section 446.1
Judgment was entered in favor of U.S. Bank.
                               DISCUSSION
       The Abadis contend the trial court erred in granting the
motion for judgment on the pleadings. We disagree.



      1 Further unspecified statutory references are to the Code
of Civil Procedure.




                                  2
       A motion for judgment on the pleadings serves the same
function as a general demurrer. (Smiley v. Citibank (1995) 11
Cal.4th 138, 145-146.) A motion may be brought where “the
complaint states facts sufficient to constitute a cause or causes of
action against the defendant and the answer does not state facts
sufficient to constitute a defense to the complaint.” (§ 438, subd.
(c)(1)(A); see also Adjustment Corp. v. Hollywood Hardware &
Paint Co. (1939) 35 Cal.App.2d 566, 569-570 [judgment on the
pleadings is proper where the answer “fails to deny any of the
material allegations of the complaint”].)
       In reviewing an order granting judgment on the pleadings,
we independently review the sufficiency of the pleading and
affirm if any grounds raised in the motion is well taken, even if
we disagree with the trial court’s rationale. (Hayter Trucking,
Inc. v. Shell Western E&P, Inc. (1993) 18 Cal.App.4th 1, 13.)2
       Here, as U.S. Bank correctly argued in its motion, the
amended answers effectively admit all the allegations in the
complaint because the Abadis did not specifically deny any
allegations in the complaint. “A general denial is not appropriate
in a verified answer.” (City of Hollister v. Monterey Ins. Co.
(2008) 165 Cal.App.4th 455, 476, fn. 19; Hirons v. Clare (1918) 38
Cal.App.608, 609.) “If the complaint is verified, . . . the denial of
the allegations shall be made positively or according to the


      2 The trial court granted judgment on the pleadings on the
ground that the Abadis failed to file a verified answer, but the
record shows the Abadis submitted signed verification forms.
But even if the Abadis properly filed a verified answer, we may
affirm the trial court’s ruling on grounds raised in U.S. Bank’s
motion.



                                  3
information and belief of the defendant.” (§ 431.30, subd. (d).)
Failure to specifically deny the allegations contained in a verified
complaint is “insufficient” and amounts to an admission of the
allegations. (Hirons, at p. 609.) Because the Abadis’s general
denial of the allegations in the amended answers were
“insufficient” to constitute a defense to the allegations, judgment
on the pleadings was proper. (Ibid.; § 438, subd. (c)(1)(A).)
       The Abadis also contend that trial court erred in denying
leave to amend. We disagree.
       We review a denial of leave to amend for abuse of
discretion. (Koszdin v. State Comp. Ins. Fund (2010) 186
Cal.App.4th 480, 487.) To show an abuse of discretion, the
plaintiff has the burden of demonstrating that “there is a
reasonable possibility the plaintiff could cure the defect with an
amendment.” (Schifando v. City of Los Angeles (2003) 31 Cal.4th
1074, 1081.) “If we find that an amendment could cure the
defect, we conclude that the trial court abused its discretion and
we reverse; if not, no abuse of discretion has occurred.” (Ibid.)
       Here, the Abadis have not met their burden of showing a
reasonable possibility of curing the insufficient defense to the
complaint’s allegations. They have not proposed any amendment
that would remedy this defect. Moreover, the trial court had
previously granted the Abadis leave to amend their answer. The
Abadis were alerted to the deficiencies in their answer because in
the initial motion for judgment on the pleadings, U.S. Bank
specifically argued that a general denial was insufficient.
Nonetheless, the Abadis did not cure this defect in their amended
answers. (See Tudor v. City of Rialto (1958) 164 Cal.App.2d 807,
814 [“It is difficult to establish any clear rule as to just how far a
trial court should go in aiding a pleader by detailed explanation




                                  4
of defects in pleading. However, where as here the demurrer
itself and the authorities cited in support thereof before the trial
court amply pointed out the defects and plaintiffs in their
amended complaint failed to in any degree supply the deficiency
shown, the trial court’s action in refusing to permit amendment
to the amended complaint will not be disturbed unless there has
been a manifest abuse of discretion”].) There was no abuse of
discretion in denying leave to amend.
                           DISPOSITION
       The judgment is affirmed. Respondent shall recover costs
on appeal.
       NOT TO BE PUBLISHED.




                                      GILBERT, P. J.


We concur:



             YEGAN, J.



             BALTODANO, J.




                                  5
                    Mark S. Borrell, Judge

              Superior Court County of Ventura

               ______________________________


     Law Offices of Frank A. Weiser and Frank A. Weiser for
Defendants and Appellants.
     Wright, Finlay and Zak, Jonathan D. Fink and Lukasz I.
Wozniak for Plaintiff and Respondent.